COURT OF APPEALS













COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )              No.  08-06-00177-CV
                                                                              )
IN RE:  CYNTHIA GUTIERREZ                          )     AN
ORIGINAL PROCEEDING
                                                                              )
                                                                              )               
IN MANDAMUS    
                                                                              )
                                                                              )
                                                                              )
 
 
OPINION
ON PETITION FOR WRIT OF MANDAMUS
 
Relator, Cynthia Gutierrez, seeks a writ of mandamus
against the Honorable Mike Herrera, Judge of the 383rd District Court
 of El Paso
 County.  Mandamus will lie only to correct a clear
abuse of discretion.  Walker v. Packer,
827 S.W.2d 833, 840 (Tex.
1992)(orig. proceeding).  Moreover, there must be no other adequate
remedy at law.  Id. 
Based on the petition and record before us, we are unable to conclude
that Relator is entitled to the relief
requested.  Accordingly, we deny mandamus
relief.  See Tex.R.App.P. 52.8(a).
 
June
29, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.